﻿181.	Mr. President, I should like first of all to extend to you warm congratulations on your election to the presidency of the thirty-fifth session of this Assembly of nations and express the best wishes of the Government and people of the Republic of Cyprus for a successful outcome of our deliberations under your enlightened guidance. Your unanimous election to this high office not only reflects the confidence of the international community in your personal diplomatic acumen but also constitutes recognition of the role of your country, with which we maintain friendly relations in world affairs.
182.	I should like also to express the well-deserved admiration which your predecessor, Ambassador Salim of the United Republic of Tanzania, earned by his outstanding performance during the thirty-fourth and the sixth and seventh emergency special sessions and the eleventh special session of the General Assembly.
183.	We wish also to commend for his work and achievements that indefatigable fighter for the cause of international peace, security and justice, Mr. Waldheim, who soldiers on despite adverse conditions and inadequate machinery for the implementation of the resolutions and the attainment of the objectives of the Organization.
184.	It is with joy that we welcome the Republic of Zimbabwe to our midst and the admission to membership of Saint Vincent and the Grenadines. We assure those new Members of our close co-operation in the years to come. The attainment of independence by new nations bolsters our hope that the world is moving in the right direction, towards the dignity of man. The case of Zimbabwe signals the encouraging message that, after all, reason is powerful enough to prevail.
185.	The thirty-fifth session of the General Assembly has begun against the background of emergency and special sessions and of a deteriorating international situation fraught with political and economic tensions and deepening crises. The agenda of this session is loaded with issues of major importance which must be viewed with the necessary will and determination if we are to promote solutions to the problems plaguing humanity and safeguard international peace and security and legal order.
186.	The past year has seen a weakening of relations between the great Powers and also of the process of detente. Furthermore, the frenzied escalation of the arms race and the violations of international law and the code of conduct among States do not augur well for the thirty-fifth anniversary of the United Nations.
187.	In the face of alarming and unpredictable international developments, the Secretary-General, in his report on the work of the Organization, significantly comments that
"It is rightly a matter of general concern that the decisions of the Security Council and the resolutions of the General Assembly often go unheeded, so that problems which should have been brought under control persist, proliferate and pose continual threats to international peace. This failure also has a debilitating effect on the United Nations itself'. 
188.	Within this context, the Secretary-General poses the question of whether the concept of international peace and security as outlined in the Charter is still a valid and feasible aim to strive for and, if it is, how to proceed to make the United Nations machinery effective. No doubt the response to the question should be in the affirmative; and, of course, implementation of United Nations resolutions could decisively improve the grim outlook of today. In this regard, the proposal made by the President of the Republic of Cyprus for the holding of a special session of the General Assembly on this issue may be recalled.
189.	Peace-keeping and peace-making can also decisively contribute towards the effectiveness of the United Nations and the entrenchment of international peace and security. It is by now accepted that while peace-keeping is in itself very significant, it should be followed by, or combined with, peace-making. Otherwise, it becomes an end in itself and contributes to the perpetuation of a problem rather than to its solution. It acts like a sedative and soothes the pain without curing the disease. In this connection, I consider it my duty to reiterate our appreciation and gratitude to UNFICYP for its commendable task of keeping the peace. It is our sincere wish and objective that its praiseworthy services will be necessary for the shortest possible period.
190.	Obviously, international peace and security cannot be attained through an unrestrained arms race. The fostering of confidence among States, leading to a restriction of armaments and to detente, is a sine qua non. The relationship between disarmament and international security, as indeed between disarmament and development, forms the basis of current efforts for the achievement of a more peaceful and balanced international order. Moreover, genuine and lasting peace can only be based on the effective implementation of the provisions of the Charter.
191.	The cardinal issue in this field is nuclear disarmament, in the direction of which we have regrettably made only marginal progress what we witness at present is a deplorable escalation of strategic competition and other actions which nullify the contents, and frustrate the objectives, of the Treaty on the Non-Proliferation of Nuclear Weapons.
192.	As far as my country is concerned, I would recall the proposal made by President Kyprianou for the complete disarmament and demilitarization of the Republic of Cyprus.
193.	Within the general framework of efforts for the promotion of detente, co-operation among States and international security, of outstanding importance is the second review session of the Conference on Security and Cooperation in Europe, the preparatory phase of which is currently in session at Madrid.
194.	My country, together with the other non-aligned and neutral European States, will be at pains to bring about a positive outcome of the deliberations at Madrid. Cyprus believes that the implementation of the provisions of the Helsinki Final Act will be instrumental in the strengthening of peace, security and co-operation in Europe, the Mediterranean and the rest of the world.
195.	Parallel to that, and of equal importance, are the efforts for the establishment of the new international economic order. It is by now acknowledged that no nation or group of nations can safely prosper in isolation, while others live in poverty, need and deprivation. There is no moral foundation whatsoever to support a world society of haves and have-nots. However, we note with regret that the eleventh special session of the General Assembly failed to make adequate progress towards a just and equitable economic order. While voicing our disappointment, we express the earnest hope that the necessary political will may be forthcoming in the near future so that the iniquitous world economic system will be gradually replaced by a new order and a more balanced distribution of wealth, financial means and potentialities. We should start building on the limited progress achieved by the special session, such as the consensus on the text for the International Development Strategy for the Third United Nations Development Decade. It is our hope that it will prove possible to advance towards an agreement on the global round of negotiations along the lines set out by the Group of 77, which represents the concerns of the majority of the world community.
196.	Another issue of major concern to the developing countries is the creation of a new information and communications order, which has been rightly defined as forming an integral part of the wider issues concerning a more just and equitable world order. The United Nations itself, and in particular UNESCO, has a leading role to play in this regard and Cyprus will continue to render steady support to this end.
197.	Another area of particular concern to the whole world and one in which progress has recently been achieved is the law of the sea, the economic and political ramifications of which reach far beyond the three fifths of the earth's surface which is covered by the oceans. It is our hope and trust that during the coming year the Third United Nations Conference on the Law of the Sea will succeed in resolving the outstanding issues and that it will place before the world the text of a convention which will fairly distribute the wealth of what has been defined as the common heritage of mankind.
198.	While we review international problems, particular attention is due to the problem of the Middle East and Palestine, which was the subject of the seventh emergency special session of the General Assembly. Let me state at the outset that, in our view, there can be no comprehensive peace in the Middle East without a just and viable solution of the problem of Palestine, which lies at the core of this grave international problem. Cyprus has consistently supported the inalienable right or the Palestinian people to self-determination, which we consider to be a historical, national and human necessity. Cyprus furthermore recognizes the PLO as the sole representative of the Palestinian people. We firmly support the right of the Palestinians to establish their own independent sovereign State.
199.	We deplore the dispersal and displacement of the Palestinian people and the dispossession of their properties, as well as the ongoing creation of faits accomplis in the occupied Arab lands, such as the establishment of settlements and the recent unacceptable action purporting to affect the status of Jerusalem. The occupying authorities must cease their practices and must withdraw speedily and unconditionally from all Arab territories occupied since 1967. Furthermore, belligerency must come to an end and the sovereignty, territorial integrity and political independence of every State in the area must be recognized and respected; and so should the right to recognized boundaries. It is our view that the solution of the problem can emerge only from concerted efforts exerted within the framework of and in compliance with resolutions adopted by the Assembly and the Security Council, and not through partial agreements.
200.	The situation in Lebanon, a neighbouring country with which my own maintains close relations, is a source of concern to us. It is our hope that the problems which at present divide its people will soon be solved and that Lebanon's sovereignty, territorial integrity and unity will be maintained and respected.
201.	At this point I would voice concern and anxiety over the open hostilities between two neighbouring countries, namely Iran and Iraq, and express the fervent hope that those hostilities will soon end and that the parties will solve their differences through peaceful means.
202.	We also maintain that the problems in South-East Asia and in other areas of the world should be solved in accordance with the principles enshrined in the Charter of the United Nations, in such a way as to preserve the independence, sovereignty and territorial integrity of every State and on the basis of the wishes of every people concerned.
203.	It is our hope and trust that the Sahraoui people will soon enjoy the fruits of unhindered national independence throughout the exercise of their right to self-determination. My country calls for the implementation of the United Nations resolutions on Western Sahara without further delay and we voice support for the initiatives of the OAU towards the solution of this problem.
204.	Indeed, this year marks the twentieth anniversary of the landmark General Assembly resolution 1514 (XV), whereby the Declaration on the Granting of Independence to Colonial Countries and Peoples was proclaimed. The United Nations can take justifiable pride in the historic achievements over the 20 years which have since elapsed, in the course of which a chorus of nations emerged from colonial rule to independence.
205.	After so many years of debate there appears today to be unanimity in declared positions, although unfortunately not in terms of the action required, about the need for the eradication of racism in southern Africa as manifested by the occupation of Namibia and the practice of apartheid in South Africa. We have to acknowledge that for as long as those situations persist it will be impossible for us to assert that the process of decolonization has ended.
206.	Cyprus acknowledges the special responsibility of the United Nations for Namibia and the role of the United Nations Council for Namibia, of which my country is a member, to administer the Territory until its independence. We deplore the constant efforts by the South African Government to impede the implementation of Security Council resolutions 385 (1976) and 435 (1978) and of the United Nations plan for a peaceful settlement of this important question. We condemn any and all unilateral actions by South Africa in violation of any plan, especially those which undermine the unity and territorial integrity of Namibia, such as the attempts to detach Walvis Bay from the rest of the Territory in violation of Security Council resolution 432 (1978). We are also concerned with the possible threat to international peace and security which the prolongation of this problem, coupled with repeated acts of aggression against Angola and Zambia, entails.
207.	We take an equally strong stand with reference to the eradication of the evil of apartheid, an anachronism which has rightly been defined as State terrorism and a violation in toto of human rights and values. On that issue as well we join in calling for concerted international action for the implementation of the relevant United Nations resolutions, which can lead to the extinction of this evil.
208.	The promotion of human rights and fundamental freedoms for all is an ongoing process, and their universal application should be of global concern. Continuing violations of human rights should be dealt with effectively and the discrepancy between declarations and realities, as well as selectivity in the approach to human rights violations, should be eliminated.
209.	It is true that we have come a long way in the field of human rights since the establishment of the Organization. Thus we have seen the idealistic declarations and the principles embodied in the Universal Declaration of Human Rights acquire binding force through the International Covenant on Economic, Social and Cultural Rights and the International Covenant on Civil and Political Rights. The Human Rights Committee is destined to serve precisely the purpose of seeing to their application. Similarly, the Committee on the Elimination of Racial Discrimination, established under the International Convention on the Elimination of All Forms of Racial Discrimination, acts as a watchdog, considering the measures taken by the contracting parties to give effect to the provisions of the Convention. I should also mention the International Convention on the Suppression and Punishment of the Crime of Apartheid, which has its own machinery.
210.	The Commission on Human Rights takes a more pragmatic approach, with the appointment of special rapporteurs on human rights and the establishment of working groups such as the one on missing and disappeared persons.
211.	We welcome those positive developments in the belief that when individuals and nations are deprived of their rights and fundamental freedoms, universal concern should be expressed not by word alone but, more importantly, by deed and concerted action. 
212.	The non-aligned movement, to which we belong, today has an enhanced role in world affairs. An impressive array of 95 nations and two thirds of the world's population give it its influential stature. Cyprus will remain dedicated to the movement and to its principles.
213.	As the twentieth century crosses the threshold of the last 20-year span of an eventful life, the Government of the Republic of Cyprus, which yesterday celebrated the twentieth anniversary of its independence, presents before the Assembly for the seventh consecutive year its problem; the problem is the same, with the same setting and the same protagonists. This year, however, the tone is different. A ray of hope brightens the scenery: the intercommunal talks have got under way.
214.	Although more than six years have elapsed since the tragic events of 1974, Cyprus is still striving for its independence, sovereignty, unity and territorial integrity. The plight of all the people of Cyprus still persists in all its manifestations: the misery of the refugees is rampant all over the country, and the untold suffering of the relatives of missing persons calls for a solution of this purely humanitarian problem.
215.	Since 1974, when the Cyprus problem in its present form was first discussed in the General Assembly and the Security Council, a host of other major international issues have piled up. Veteran diplomats confess that the vibrations from the international political turbulence are felt at the United Nations more strongly and menacingly for peace than ever before.
216.	In the maelstrom of world events the Cyprus problem has a position of its own. It is the problem of a small country, but the stakes are high. Cyprus lies where three continents meet. The area just outside its periphery is dotted with some of the biggest names in international affairs: Palestine, the problem of the Middle East, the Suez Canal, Middle Eastern oil, the North Atlantic Treaty Organization [NATO], Greco-Turkish relations, bloc confrontations. Tremors in the vicinity might be as harmful as if they occurred in a porcelain shop.
217.	The United Nations has adopted a number of resolutions relevant to the question of Cyprus. Their contents have been the subject of long deliberations amongst Member States. Those resolutions, together with the high-level agreements of 1977 and 1979, constitute the basic material which will be used by the two interlocutors in the Cyprus talks in their quest for a solution to the problem. Another valuable factor will be the climate of good will and understanding which has prevailed since the inception of the talks. In any type of negotiation, good will and understanding are the underlying elements of success.
218.	We give our full and unequivocal support to the talks which have started recently in Cyprus. We believe that people must communicate and try to understand each other if they are to obviate difficulties and resolve problems. We are neither optimistic nor pessimistic about the chances of success of the talks. At this stage we consider it more appropriate and constructive to concentrate on the process and to focus our attention on the contents and substance of the talks as they progress than to try to surmise what the eventual outcome will be. We do not lose sight of the fact that on some of the issues the views of the parties are poles apart. This is not a reason for abandoning the talks. It is a reason for trying harder. After all, people negotiate because they differ, not because they agree.
219.	The resumption of the talks was achieved after many months of unflagging efforts and as a result of the resoluteness of the Secretary-General and his collaborators and their dedication to the cause of peace. Their task has not ended with the resumption of the talks; it has just begun. They have to travel an uphill road, together with the negotiating parties. The tenacity, the wide experience and the consummate ability of the Secretary-General to grapple with delicate international issues will prove tremendously helpful when the parties come to grips with the problem.
220.	The basic infrastructural elements of the federal republic which will emerge from the negotiating table if the talks succeed are set out in the aforementioned high-level agreements and in United Nations resolutions. If there is adherence to the principles enshrined in those agreements and resolutions, if moderation, fairness of mind and objectivity persist throughout the negotiations, and if good will and patience prevail not only when things appear to be easy but at difficult moments as well, then we may look forward to a political miracle in addition to the economic miracle for which Cyprus was given the accolade of economic experts. Political miracles, however, like economic miracles, differ from ordinary miracles in that there is nothing miraculous about them. They are the product of hard and painstaking efforts and of a pragmatic and wise approach to facts.
221.	The failure of the Cyprus talks will signify a failure of the whole people of Cyprus—Greek and Turkish; there will be no winners. It will further signify failure and setback in the cause of world peace.
222.	We shall therefore try as hard as reason permits, not only for Cyprus and its people, but equally for peace and justice, which are so much cherished but at the same time so strikingly missing from today's world.
